

115 HR 4216 IH: Northern Mariana Islands Enhanced Nutrition Assistance Act of 2017
U.S. House of Representatives
2017-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4216IN THE HOUSE OF REPRESENTATIVESNovember 1, 2017Mr. Sablan introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Agricultural Act of 2014 to make available additional funds for the Commonwealth of
			 the Northern Mariana Islands pilot project.
	
 1.Short titleThis Act may be cited as the Northern Mariana Islands Enhanced Nutrition Assistance Act of 2017. 2.AmendmentSection 4031(e)(2)(A)(ii) of the Agricultural Act of 2014 (Public Law 113–79; 48 U.S.C. 1841 note) is amended by striking and 2018 and inserting through 2023.
		